Citation Nr: 0216623	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective earlier than September 30, 1998, 
for an award of a total rating based on individual 
unemployability (TDIU), due to the service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the RO in 
Houston, Texas that granted the veteran a TDIU, effective on 
September 30, 1998.  

The Board further notes that the case was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.  

The veteran filed a Notice of Disagreement with regard to the 
January 2001 rating decision, claiming that she was entitled 
to an effective date earlier than September 30, 1998, and 
that the TDIU should be adjudicated as permanent, therefore 
eliminating the need for any future examination.  

In a May 2002 letter, the RO advised the veteran that, since 
she was unable to work, due to her service-connected 
disabilities, a future examination would not be scheduled in 
the future.  In a July 2002 letter, however, the RO informed 
the veteran that the May 2002 letter was incorrect and that 
she would be scheduled for a future examination in January 
2005.  

Following the July 2002 letter, the veteran submitted a 
letter, dated October 2002, questioning the January 2005 
future examination, as she believed her status was considered 
total and permanent.  Due to the uncertainty concerning the 
matter of whether she is deemed permanently disabled, this 
matter is referred back to the RO for appropriate action.  

Likewise, in a May 2001 letter, the veteran stated that her 
migraine headaches had increased in intensity, making it 
harder to effectively treat them.  Therefore, the Board 
construes this letter as a claim for an increased rating for 
the service-connected migraine headaches, and it too is 
referred to the RO for appropriate action.   

Finally, it is noted that the matter of an earlier effective 
date for the assignment of the TDIU rating had been before 
the Board in December 2001, when a decision had been issued.  
However, it was subsequently determined that the veteran had 
requested a Board hearing that had not been scheduled in a 
timely fashion.  

Thereafter, a Board videoconference hearing was conducted in 
May 2002, before the undersigned Member of the Board who was 
designated by the Chairman of the Board to conduct the 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

As a result, the early decision promulgated in December 2001 
was vacated in October 2002.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  In a decision promulgated in December 1994, the Board 
denied the veteran's claim for a TDIU rating ; the veteran 
did not timely appeal from that decision.  

3.  In a May 1998 letter, the veteran requested clarification 
as to her claim for TDIU benefits.  

4.  On September 30, 1998, the veteran expressly claimed 
entitlement to TDIU benefits.  



CONCLUSION OF LAW

An effective date of May 19, 1998, but not earlier, is 
warranted for the assignment of the TDIU benefits.  38 
U.S.C.A. §§ 5101, 5110, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the July 2001 Statement of the 
Case and September 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and her 
representative had been advised of the law and regulations 
governing her claim, including regulations pertaining to the 
finality of Board decisions and the requirements necessary to 
obtain an earlier effective date for the grant of TDIU 
benefits.  

Therefore, the veteran and her representative have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder. 

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Historically, the RO granted service connection for maxillary 
sinusitis with headaches in October 1987, assigning a 10 
percent rating.  By rating decision, dated in January 1989, 
the RO assigned a 30 percent rating for the service-connected 
sinusitis with headaches.  

In February 1989, the veteran filed a claim for TDIU, and by 
rating decision, dated in July 1989, the RO denied her claim.  
The veteran appealed this decision, and in an August 1990 
decision, the Board also denied the veteran's claims for 
benefits.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
January 1992, the Court remanded the case back to the Board 
for readjudication.  

Thereafter, in a December 1994 decision, the Board again 
denied the veteran's claim for TDIU benefits.  Although the 
veteran claims that she "appealed in December 1994," there 
is no evidence in the record to support this assertion.  
Thus, the decision promulgated in December 1994 by the Board 
is final.  

In a May 19, 1998, letter, the veteran requested 
clarification as to the status of her "pending claim."  She 
indicated that, in response to a previous inquiry, she had 
been told her case was being processed and that, on another 
occasion, she was told that she had exhausted all appeals and 
there was no active claim.  She further indicated that she 
was later informed that the case was "in adjudication."  
The veteran wanted to know whether her claim was active in 
order to determine whether she needed to resubmit a claim 
with current information.  

In response to the May 1998 letter, the RO sent her a copy of 
the December 1994 Board decision.  

Thereafter, in a letter dated on September 30, 1998, the 
veteran clearly evidenced that she wanted to file a claim for 
TDIU.  

By rating decision, dated January 2001, the RO granted her 
TDIU benefits, effective on September 30, 1998.  The veteran 
appealed the assignment of this effective date, contending 
that the grant of TDIU benefits should date back to 1987 when 
she first filed her claim of service connection for 
headaches.  

Specifically, during the May 2002 hearing, the veteran 
testified that, since June 1987, she had consistently pursued 
her claim and that the evidence supported her assertions that 
her illness was at the required level of severity since the 
filing of this original claim.  

Furthermore, the veteran stated that she had moved from New 
Orleans to Houston in 1995 and that, when she contacted the 
RO in New Orleans in May 1998, she believed that her case was 
still pending.  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2002).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  38 
C.F.R. § 3.151 (2002).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2002).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran should be an effective date of May 
19, 1998, but not earlier, for the grant of TDIU benefits in 
this case.  

In this regard, the Board views the May 19, 1998, letter as 
an informal claim for TDIU benefits.  Thus, the letter 
submitted on September 30, 1998, can be considered a formal 
claim since it was received within one year following the 
date of the informal claim.  

Although the veteran is entitled to an earlier effective date 
of May 19, 1998, the Board also finds that an effective date 
back to the date of her original claim in 1987 cannot be 
applied in this case.  

Following the December 1994 Board decision, there is no 
evidence of any form of communication from the veteran 
regarding a TDIU claim prior to the May 19, 1998, letter.  As 
noted hereinabove, even though the veteran felt that she had 
"appealed in December 1994," there is nothing in the file 
to substantiate her assertions.  

Even assuming the veteran was incorrectly advised regarding 
the status of her claim, the Board is not authorized to award 
payment of benefits where statutory requirements for such 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that, although it is regrettable that a 
claimant may have received inaccurate advice regarding his 
eligibility for VA educational assistance benefits, this fact 
does not create a legal right to benefits where such benefits 
are otherwise precluded by law).  

Therefore, in construing the veteran's letter as an informal 
claim, the Board finds that a legal basis has been presented 
for the assignment of an effective date of May 18, 1998, but 
not earlier, for the grant of TDIU benefits.  



ORDER

An effective date of May 18, 1998, for the assignment of TDIU 
benefits is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

